Opinion issued August 4, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-22-00368-CV
                            ———————————
                      IN RE GREGORY TALLEY, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On May 13, 2022, relator Gregory Talley filed a petition for writ of mandamus

arguing that the trial court abused its discretion in connection with a March 8, 2022

temporary orders hearing in this suit to modify the parent child relationship.1




1
      The underlying case is In the Interest of G.A.T., a Child, No. 2015-18435, in the
      308th District Court of Harris County, Texas, the Honorable Gloria E. Lopez
      presiding.
      In connection with his petition for writ of mandamus, on May 27, 2022, relator

filed a “Motion for Stay Pending Decision on Petition for Writ of Mandamus,”

requesting that the Court stay the June 13, 2022 trial setting in the suit to modify the

parent child relationship. On May 31, 2022, we issued an order denying relator’s

motion to stay the trial.

      It now appears the trial court has signed a final judgment in the underlying

proceeding, rendering this mandamus proceeding moot. See In re Esparza, No.

14-16-00748-CV, 2016 WL 5947445, at *1 (Tex. App.—Houston [14th Dist.]

Oct. 13, 2016, orig. proceeding) (per curiam) (“Except in unusual circumstances, not

applicable here, mandamus relief is not available after a final judgment has been

issued because relator then has an adequate remedy by direct appeal.”).             On

July 12, 2022, the Clerk of this Court notified relator that the Court might dismiss

this mandamus petition as moot unless relator filed a response, with citation to law

and the record, demonstrating that the proceeding is not moot within seven days of

the date of the notice. Relator has not adequately responded to the Clerk’s notice.

      Accordingly, we dismiss the petition for writ of mandamus as moot. We

further dismiss all pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Landau, Guerra, and Farris.




                                           2